MEMORANDUM OPINION
                                       No. 04-10-00613-CR

                                      Diane Marie HOLDEN,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2003CR6256
                          Honorable Maria Teresa Herr, Judge Presiding

Opinion by:      Marialyn Barnard, Justice

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant Diane Marie Holden pleaded no contest to the offense of theft of service

between the amounts of $1,500 to $20,000. On February 23, 2004, the trial court placed Holden

on community supervision for a period of two years. Holden’s probation was subsequently

extended five times due to multiple alleged violations of her probation. The State then filed a

motion to revoke Holden’s community supervision, alleging she had violated several terms of

her probation. Holden pleaded true to the alleged violations, the trial court found them to be
                                                                                   04-10-00613-CR


true, revoked Holden’s probation, and sentenced her to 200 days confinement, which was to run

concurrently with a recent felony offense. Holden filed a notice of appeal, challenging the trial

court’s revocation.

        Holden’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable point of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel provided proof Holden was given a copy of the brief and motion to

withdraw and was informed of her right to review the record and file her own brief. Holden has

not filed a brief.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by Holden’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Holden wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either the day our judgment is

rendered or the day the last timely motion for rehearing or timely motion for en banc

reconsideration is overruled by this court.     See TEX. R. APP. P. 68.2.       Any petition for

discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.



                                               -2-
                                                                               04-10-00613-CR


R. 68.3. Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                Marialyn Barnard, Justice

Do Not Publish




                                              -3-